DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 45-63 are pending.
Priority
Examiner notes that Applicant cannot rely upon the certified copy of the foreign priority application because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Examiner recommends submitting an English translation of the foreign priority. The effective filing date is 12/21/2017.

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues on page 7-9 that Li in view of Wei fails to teaches a bit indicating priority in the BSR sent on grant-free resource as in the amended claim 1, wherein the bit is added to an existing BSR instead of a bit within a BSR being recycled and reused for priority.

Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim to incorporate subject matter that changes the scope of the claimed invention. The claim now recites adding the bit to an existing BSR thus changing the scope of the invention. An updated search was conducted and a new grounds of rejection is presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 45-47, 49-52, 54-57, 59-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li”) (US 20190320446 A1) in view of Wei et al. (“Wei”) (US 20180084568 A1) and Quan et al. (“Quan”) (WO 2015013976 A1, Examiner citing from child application, now Patent No. 10772122 B2).

Regarding claim 1, Li teaches:
A scheduling method, applied to a terminal, wherein the method comprises: 
receiving a pre-configured resource from a base station without sending a scheduling request (SR) [Figure 5, ¶0061-63, gNB sends message 506 to UE with configuration for grant-free transmission, and no SR is sent, the UE using the configuration to make a grant-free transmission following in 508], wherein the pre-configured resource is on a channel other than the control channel [¶0065 outside of control channel for pre-configured resource], and the SR instructs the base station to allocate an uplink grant resource for sending a buffer state report (BSR) [Li, ¶0061-63 There is no SR sent instructing the base station to allocate a grant prior to receiving pre-configured resource]; 
determining whether there is to-be-sent service data on a channel [¶0063 determines URLLC new data determined at UE]; 
determining whether the pre-configured resource is configured to be used for the channel [¶0061-63 determining pre-configured resource to be used for sending BSR for purpose of sending data on a channel thus used for the channel]
in response to determining there is to-be-sent service data on the channel, sending a BSR to the base station by using the pre-configured resource, wherein the BSR allows the base station to allocate an uplink grant resource to the channel [¶0063 send on the grant-free transmission the SR including a BSR indication indicating an amount of data to transmit relative to a threshold, see further ¶0064 wherein the SR may include indication of whether BSR is included thus BSR may be included if the one bit has the corresponding value and is thus sent in either case]; and receiving the uplink grant resource from the base station [¶0066, in response to request, UE is granted a resource to activate SPS 510 in Figure 5].
Li teaches sending the request after receiving the grant-free resource in a region other than the control region but does not expressly teach PUSCH however Wei teaches resource for BSR on a resource on a physical uplink shared channel [¶0077, transmission resource for sending BSR is PUSCH resource].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on PUSCH as in Wei. Li teaches 0063-66 the request may be transmitted in a region outside the control region. It would have been obvious to modify the resources used for sending the request in Li to be PUSCH resources as in Wei as it would have been a simple substitution of parts to replace the unspecified resources of Li with PUSCH as Wei teaches it is preferable to select data transmission like PUSCH for BSR when user has been assigned a data transmission ¶0077 for delivering scheduling assistance information ¶0040.
Li teaches uplink channels but does not teach a logical channel however Wei teaches a logical channel, wherein determining whether the resource is configured to be used for the logical channel, and in response to determining there is to-be-sent service data on the logical channel and the resource is configured to be used for the logical channel, sending a BSR, wherein the BSR allows the base station to allocate an uplink grant resource to the logical channel  [¶0048-52 resource used for sending BSR for allocate grant for logical channel, and BSR identifies logical channel or LCG for data transmission, ¶0055-57 BSR for base station to allocate resource regarding logical channel on which to-be sent data exists thus selects resource for purpose of allocating uplink grant for logical channel for transmission BSR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on a logical channel determined to use grant-free resources as in Wei. Li teaches ¶0063-66 the request is for data transmissions in the uplink but does not teach logical channels configured for grant-free UL however it would have been obvious to modify the process to include a determination of logical channels supporting grant-free as in Wei as there is a need to specify data volume corresponding to logical channels to improve design of existing BSR ¶0046. 
Li and Wei teaches BSR but does not specify a bit indicating priority however Quan teaches wherein the BSR comprises a bit to indicate a priority of scheduling information, the bit is added to the BSR, and the BSR carries more information than an existing BSR [see column 10, a “first message” is considered the claimed BSR as it is a BSR with more information added to it than an existing BSR, as the first message comprises in column 10 ll 3-15 a BSR and ll 22-23, R bits, wherein column 11 ll 32-67, “the first message further carries data priority information for indicating the priority of the data to be sent or device priority information for indicating the priority of the UE. Specifically, the data priority information or the device priority information can be implemented by one or more R bits in the first message” in addition to BSR , thus BSR is sent and reserved bits are added, being later used to indicate priority].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Wei such that bits are added to an existing BSR in order to formulate the “first message” as in Quan. The bits that are added in addition to the BSR in the first message as in Quan are considered to result in the claimed BSR. It would have been obvious to modify the BSR taught in Li and Wei to specify adding the bit to the existing BSR as in Quan, as Wei already teaches bits indicating priority, and Quan teaches this allows “the eNB can effectively schedule data of the UE according to a factor such as current load of the eNB” as in column 11 ll 50-55, and Examiner asserts that it would be obvious to substitute this BSR with the BSR as in Li-Wei without altering the intended outcome of the invention. 

Regarding claim 45, Li-Wei-Quan teaches:
The scheduling method according to claim 1, wherein the pre- configured resource is configured to be used for one or more logical channels, and the logical channel belongs to the one or more logical channels [Li ¶0061-66, preconfigured resource for uplink channel which may be for obtaining a resource on a logical channel as in Wei ¶0046-52, ¶0055-57 resource for logical channels, see rationale for combination as in claim 1 thus configured for the logical channel].

Regarding claim 46, Li-Wei-Quan teaches:
The scheduling method according to claim 1, wherein the method further comprises: receiving the pre-configured resource from the base station before a scheduling procedure [Li ¶0061-66 preconfigured resource received in Figure 5 before a scheduling procedure is started].

Regarding claim 47, Li-Wei-Quan teaches:
The scheduling method according to claim 1, wherein the configuration of the pre-configured resource is not in response to the SR [Li ¶0061-66 preconfigured resource received in Figure 5 before a scheduling procedure is started and without any SR so not in response to SR].

Regarding claim 49, Li teaches:
A scheduling method, applied to a base station [Figure 5 base station gNB 504], comprising:  
sending a pre-configured resource to a terminal without receiving a scheduling request (SR) [Figure 5, ¶0061-63, gNB sends message 506 to UE with configuration for grant-free transmission, and no SR is sent, the UE using the configuration to make a grant-free transmission following in 508], wherein the pre-configured resource is on a channel other than the control channel [¶0065 outside of control channel for pre-configured resource], and the SR instructs the base station to allocate an uplink grant resource for sending a buffer state report (BSR) [Li, ¶0061-63 There is no SR sent instructing the base station to allocate a grant prior to receiving pre-configured resource]; 
receiving a BSR from the terminal by using the pre-configured resource, wherein the BSR allows the base station to allocate an uplink grant resource to the channel [¶0063 send on the grant-free transmission the SR including a BSR indication indicating an amount of data to transmit relative to a threshold to the gNB, see further ¶0064 wherein the SR may include indication of whether BSR is included thus BSR may be included if the one bit has the corresponding value, in response UE is granted resource by gNB, see 508 Figure 5]; allocating an uplink grant resource to the channel; and sending the uplink grant resource to the terminal [¶0061-66, in response to request, UE is granted a resource to activate SPS 510 in Figure 5 for transmission 512 in Figure 5].
Li teaches sending the request after receiving the grant-free resource in a region other than the control region but does not expressly teach PUSCH however Wei teaches resource for BSR on a resource on a physical uplink shared channel [¶0077, transmission resource for sending BSR is PUSCH resource].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on PUSCH as in Wei. Li teaches 0063-66 the request may be transmitted in a region outside the control region. It would have been obvious to modify the resources used for receiving the request in Li to be PUSCH resources as in Wei as it would have been a simple substitution of parts to replace the unspecified resources of Li with PUSCH as Wei teaches it is preferable to select data transmission like PUSCH for BSR when user has been assigned a data transmission ¶0077 for delivering scheduling assistance information ¶0040.
Li teaches uplink channels but does not teach a logical channel however Wei teaches a logical channel, wherein the BSR allows the base station to allocate an uplink grant resource to a logical channel, and wherein the logical channel is configured to be used for the logical channel [¶0048-52 BSR identifies logical channel or LCG for data, ¶0055-57 BSR for base station to allocate resource regarding logical channel on which to-be sent data exists].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on a logical channel determined to use grant-free resources as in Wei. Li teaches ¶0063-66 the request is for data transmissions in the uplink but does not teach logical channels configured for grant-free UL however it would have been obvious to modify the process to include a determination of logical channels supporting grant-free as in Wei as there is a need to specify data volume corresponding to logical channels to improve design of existing BSR ¶0046. 
Li and Wei teaches BSR but does not specify a bit indicating priority however Quan teaches wherein the BSR comprises a bit to indicate a priority of scheduling information, the bit is added to the BSR, and the BSR carries more information than an existing BSR [see column 10, a “first message” is considered a BSR with more information added to it than an existing BSR, as the first message comprises in column 10 ll 3-15 a BSR and ll 22-23, R bits, wherein column 11 ll 32-67, “the first message further carries data priority information for indicating the priority of the data to be sent or device priority information for indicating the priority of the UE. Specifically, the data priority information or the device priority information can be implemented by one or more R bits in the first message” in addition to BSR , thus BSR is sent and reserved bits are added, being later used to indicate priority].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Wei such that bits are added to an existing BSR in order to formulate the “first message” as in Quan. The bits that are added in addition to the BSR in the first message as in Quan are considered to result in the claimed BSR. It would have been obvious to modify the BSR taught in Li and Wei to specify adding the bit to the existing BSR as in Quan, as Wei already teaches bits indicating priority, and Quan teaches this allows “the eNB can effectively schedule data of the UE according to a factor such as current load of the eNB” as in column 11 ll 50-55, and Examiner asserts that it would be obvious to substitute this BSR with the BSR as in Li-Wei without altering the intended outcome of the invention. 

Regarding claim 50, Li-Wei-Quan teaches:
The scheduling method according to claim 49, wherein the pre- configured resource is configured to be used for one or more logical channels, and the logical channel belongs to the one or more logical channels [Li ¶0061-66, preconfigured resource for uplink channel which may be for obtaining a resource on a logical channel as in Wei ¶0046-57 see rationale for combination as in claim 49 thus configured for the logical channel].

Regarding claim 51, Li-Wei-Quan teaches:
The scheduling method according to claim 49, wherein the sending the pre-configured resource comprises: send the pre-configured resource to the terminal before a scheduling procedure [Li ¶0061-66 preconfigured resource received in Figure 5 at terminal from gNB before a scheduling procedure is started].

Regarding claim 52, Li-Wei-Quan teaches:
The scheduling method according to claim 49, wherein the configuration of the pre-configured resource is not in response to the SR [Li ¶0061-66 preconfigured resource received at terminal as transmitted from gNB in Figure 5 before a scheduling procedure is started and without any SR so not in response to SR].

Regarding claim 54, Li teaches:
A scheduling apparatus [UE in Figure 5 502, ¶0040 and Figure 2], a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the apparatus [Figure 2, ¶0038-40 teaches mobile units, Figure 5 502] to 
receive a pre-configured resource from a base station without sending a scheduling request (SR) [Figure 5, ¶0061-63, gNB sends message 506 to UE with configuration for grant-free transmission, and no SR is sent, the UE using the configuration to make a grant-free transmission following in 508], wherein the pre-configured resource is on a channel other than the control channel [¶0065 outside of control channel for pre-configured resource], and the SR instructs the base station to allocate an uplink grant resource for sending a buffer state report (BSR) [Li, ¶0061-63 There is no SR sent instructing the base station to allocate a grant prior to receiving pre-configured resource]; 
determine whether there is to-be-sent service data on a logical channel [¶0063 determines URLLC new data determined at UE]; 
determine whether the pre-configured resource is configured to be used for the channel [¶0061-63 determining pre-configured resource to be used for sending BSR for purpose of sending data on a channel];
in response to determining there is to-be-sent service data on the channel, send a BSR to the base station by using the pre-configured resource, wherein the BSR allows the base station to allocate an uplink grant resource to the channel [¶0063 send on the grant-free transmission the SR including a BSR indication indicating an amount of data to transmit relative to a threshold, see further ¶0064 wherein the SR may include indication of whether BSR is included thus BSR may be included if the one bit has the corresponding value]; and receive the uplink grant resource from the base station [¶0066, in response to request, UE is granted a resource to activate SPS 510 in Figure 5].
Li teaches sending the request after receiving the grant-free resource in a region other than the control region but does not expressly teach PUSCH however Wei teaches resource for BSR on a resource on a physical uplink shared channel [¶0077, transmission resource for sending BSR is PUSCH resource].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on PUSCH as in Wei. Li teaches 0063-66 the request may be transmitted in a region outside the control region. It would have been obvious to modify the resources used for sending the request in Li to be PUSCH resources as in Wei as it would have been a simple substitution of parts to replace the unspecified resources of Li with PUSCH as Wei teaches it is preferable to select data transmission like PUSCH for BSR when user has been assigned a data transmission ¶0077 for delivering scheduling assistance information ¶0040. 
Li teaches uplink channels but does not teach a logical channel however Wei teaches a logical channel, wherein determining whether the resource is configured to be used for the logical channel, and in response to determining there is to-be-sent service data on the logical channel and the resource is configured to be used for the logical channel, sending a BSR, wherein the BSR allows the base station to allocate an uplink grant resource to the logical channel [¶0048-52 resource used for sending BSR for allocate grant for logical channel, and BSR identifies logical channel or LCG for data, ¶0055-57 BSR for base station to allocate resource regarding logical channel on which to-be sent data exists thus selects resource for purpose of allocating uplink grant for logical channel for transmission BSR].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on a logical channel determined to use grant-free resources as in Wei. Li teaches ¶0063-66 the request is for data transmissions in the uplink but does not teach logical channels configured for grant-free UL however it would have been obvious to modify the process to include a determination of logical channels supporting grant-free as in Wei as there is a need to specify data volume corresponding to logical channels to improve design of existing BSR ¶0046. 
Li and Wei teaches BSR but does not specify a bit indicating priority however Quan teaches wherein the BSR comprises a bit to indicate a priority of scheduling information, the bit is added to the BSR, and the BSR carries more information than an existing BSR [see column 10, a “first message” is considered a BSR with more information added to it than an existing BSR, as the first message comprises in column 10 ll 3-15 a BSR and ll 22-23, R bits, wherein column 11 ll 32-67, “the first message further carries data priority information for indicating the priority of the data to be sent or device priority information for indicating the priority of the UE. Specifically, the data priority information or the device priority information can be implemented by one or more R bits in the first message” in addition to BSR , thus BSR is sent and reserved bits are added, being later used to indicate priority].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Wei such that bits are added to an existing BSR in order to formulate the “first message” as in Quan. The bits that are added in addition to the BSR in the first message as in Quan are considered to result in the claimed BSR. It would have been obvious to modify the BSR taught in Li and Wei to specify adding the bit to the existing BSR as in Quan, as Wei already teaches bits indicating priority, and Quan teaches this allows “the eNB can effectively schedule data of the UE according to a factor such as current load of the eNB” as in column 11 ll 50-55, and Examiner asserts that it would be obvious to substitute this BSR with the BSR as in Li-Wei without altering the intended outcome of the invention.

Regarding claim 55, Li-Wei-Quan teaches:
The scheduling apparatus according to claim 54, wherein the pre- configured resource is configured to be used for one or more logical channels, and the logical channel belongs to the one or more logical channels [Li ¶0061-66, preconfigured resource for uplink channel which may be for obtaining a resource on a logical channel as in Wei ¶0046-57 see rationale for combination as in claim 54 thus configured for the logical channel].

Regarding claim 56, Li-Wei-Quan teaches:
The scheduling apparatus according to claim 54, wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive the pre-configured resource from the base station before a scheduling procedure [Li ¶0061-66 preconfigured resource received in Figure 5 before a scheduling procedure is started].

Regarding claim 57, Li-Wei-Quan teaches:
The scheduling apparatus according to claim 54, wherein the configuration of the pre-configured resource is not in response to the SR [Li ¶0061-66 preconfigured resource received in Figure 5 before a scheduling procedure is started and without any SR so not in response to SR].

Regarding claim 59, Li teaches:
A scheduling apparatus, comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the apparatus to [Figure 5 base station gNB 504, Figure 3]:
send a pre-configured resource to a terminal without receiving a scheduling request (SR) [Figure 5, ¶0061-63, gNB sends message 506 to UE with configuration for grant-free transmission, and no SR is sent, the UE using the configuration to make a grant-free transmission following in 508], wherein the pre-configured resource is on a channel other than the control channel [¶0065 outside of control channel for pre-configured resource], and the SR instructs the scheduling apparatus to allocate an uplink grant resource for sending a buffer state report (BSR) [Li, ¶0061-63 There is no SR sent instructing the base station to allocate a grant prior to receiving pre-configured resource]; 
receive a BSR from the terminal by using the pre-configured resource, wherein the BSR allows the scheduling apparatus to allocate an uplink grant resource to the channel [¶0063 send on the grant-free transmission the SR including a BSR indication indicating an amount of data to transmit relative to a threshold to the gNB, see further ¶0064 wherein the SR may include indication of whether BSR is included thus BSR may be included if the one bit has the corresponding value, in response UE is granted resource by gNB, see 508 Figure 5]; allocate an uplink grant resource to the channel; and send the uplink grant resource to the terminal [¶0061-66, in response to request, UE is granted a resource to activate SPS 510 in Figure 5 for transmission 512 in Figure 5].
Li teaches sending the request after receiving the grant-free resource in a region other than the control region but does not expressly teach PUSCH however Wei teaches resource for BSR on a resource on a physical uplink shared channel [¶0077, transmission resource for sending BSR is PUSCH resource].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on PUSCH as in Wei. Li teaches 0063-66 the request may be transmitted in a region outside the control region. It would have been obvious to modify the resources used for sending the request in Li to be PUSCH resources as in Wei as it would have been a simple substitution of parts to replace the unspecified resources of Li with PUSCH as Wei teaches it is preferable to select data transmission like PUSCH for BSR when user has been assigned a data transmission ¶0077 for delivering scheduling assistance information ¶0040.
Li teaches uplink channels but does not teach a logical channel however Wei teaches a logical channel, wherein the BSR allows the base station to allocate an uplink grant resource to a logical channel, and wherein the logical channel is configured to be used for the logical channel [¶0048-52 BSR identifies logical channel or LCG for data, ¶0055-57 BSR for base station to allocate resource regarding logical channel on which to-be sent data exists].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is on a logical channel determined to use grant-free resources as in Wei. Li teaches ¶0063-66 the request is for data transmissions in the uplink but does not teach logical channels configured for grant-free UL however it would have been obvious to modify the process to include a determination of logical channels supporting grant-free as in Wei as there is a need to specify data volume corresponding to logical channels to improve design of existing BSR ¶0046.  
Li and Wei teaches BSR but does not specify a bit indicating priority however Quan teaches wherein the BSR comprises a bit to indicate a priority of scheduling information, the bit is added to the BSR, and the BSR carries more information than an existing BSR [see column 10, a “first message” is considered a BSR with more information added to it than an existing BSR, as the first message comprises in column 10 ll 3-15 a BSR and ll 22-23, R bits, wherein column 11 ll 32-67, “the first message further carries data priority information for indicating the priority of the data to be sent or device priority information for indicating the priority of the UE. Specifically, the data priority information or the device priority information can be implemented by one or more R bits in the first message” in addition to BSR , thus BSR is sent and reserved bits are added, being later used to indicate priority].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Wei such that bits are added to an existing BSR in order to formulate the “first message” as in Quan. The bits that are added in addition to the BSR in the first message as in Quan are considered to result in the claimed BSR. It would have been obvious to modify the BSR taught in Li and Wei to specify adding the bit to the existing BSR as in Quan, as Wei already teaches bits indicating priority, and Quan teaches this allows “the eNB can effectively schedule data of the UE according to a factor such as current load of the eNB” as in column 11 ll 50-55, and Examiner asserts that it would be obvious to substitute this BSR with the BSR as in Li-Wei without altering the intended outcome of the invention. 

Regarding claim 60, Li-Wei-Quan teaches:
The scheduling apparatus according to claim 59, wherein the pre- configured resource is configured to be used for one or more logical channels, and the logical channel belongs to the one or more logical channels [Li ¶0061-66, preconfigured resource for uplink channel which may be for obtaining a resource on a logical channel as in Wei ¶0046-57 see rationale for combination as in claim 59 thus configured for the logical channel].

Regarding claim 61, Li-Wei-Quan teaches:
The scheduling apparatus according to claim 59, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: send the pre-configured resource to the terminal before a scheduling procedure [Li ¶0061-66 preconfigured resource received in Figure 5 at terminal from gNB before a scheduling procedure is started].

Regarding claim 62, Li-Wei-Quan teaches:
The scheduling apparatus according to claim 59, wherein the configuration of the pre-configured resource is not in response to the SR [Li ¶0061-66 preconfigured resource received at terminal as transmitted from gNB in Figure 5 before a scheduling procedure is started and without any SR so not in response to SR].


Claim 48, 53, 58, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li”) (US 20190320446 A1) in view of Wei et al. (“Wei”) (US 20180084568 A1) and Quan et al. (“Quan”) (WO 2015013976 A1, Examiner citing from child application, now Patent No. 10772122 B2) and Kim et al. (“Kim”) (US 20080304447 A1).

Regarding claim 48, Li-Wei-Quan teaches:
the scheduling method according to claim 1.
Li teaches sending a BSR but does not expressly teach receiving a predefined number of times.
Kim teaches wherein the method further comprises: receiving a quantity of repetition times from the base station [¶0090, base station indicates maximum retransmission limit for buffer status report, i.e. repetition quantity, and the UE ¶0092, see ¶0073 wherein maximum retransmission can be reached for a specific MRL, ].
Li teaches sending the BSR but not a repetition quantity of times.
Kim teaches and wherein sending the BSR comprises: repeatedly sending, by the terminal, the BSR for the quantity of repetition times [¶0099-101, for a packet for which there is maximum retransmission, if NACK is received after repetition quantity is reached, switches resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is repeated according to a repetition quantity. Li teaches sending a BSR to obtains a resource but does not teach a repetition amount however it would have been obvious to configure to BSR according to a maximum repetition value that can be reached if enough NACKs are received as in Kim who teaches this addresses the need to inform that maximum transmission is reached without separate resource being used ¶0024.

Regarding claim 53, Li-Wei-Quan teaches:
The scheduling method according to claim 49.
Li teaches sending a BSR but does not expressly teach a pre-defined number of times indicated and receiving the BSR the indicated number of times.
Kim teaches wherein the method further comprises: sending a quantity of repetition times to the terminal [¶0090, base station indicates maximum retransmission limit for buffer status report, i.e. repetition quantity, and the UE ¶0092, see ¶0073 wherein maximum retransmission can be reached for a specific MRL, ].
Li teaches receiving the BSR but not a repetition quantity of times.
Kim teaches and wherein receiving the BSR comprises: repeatedly receiving the buffer state report for the quantity of repetition times [¶0099-101, for a packet for which there is maximum retransmission, if NACK is received after repetition quantity is reached, switches resources, wherein a NACK may be sent if the received packet is erroneous ¶0013 meaning the BSR is still technically received just not correctly].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is repeated according to a repetition quantity. Li teaches sending a BSR to obtains a resource but does not teach a repetition amount however it would have been obvious to configure to BSR according to a maximum repetition value that can be reached if enough NACKs are received as in Kim who teaches this addresses the need to inform that maximum transmission is reached without separate resource being used ¶0024.

Regarding claim 58, Li-Wei-Quan teaches:
The scheduling apparatus according to claim 54.
Li teaches sending a BSR but does not expressly teach a pre-defined number of times and sending the BSR the predefined number of times.
Kim teaches wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive a quantity of repetition times from the base station [¶0090, base station indicates maximum retransmission limit for buffer status report, i.e. repetition quantity, and the UE ¶0092, see ¶0073 wherein maximum retransmission can be reached for a specific MRL, ].
Li teaches sending the BSR but not a repetition quantity of times.
Kim teaches and repeatedly sending the BSR for the quantity of repetition times [¶0099-101, for a packet for which there is maximum retransmission, if NACK is received after repetition quantity is reached, switches resources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is repeated according to a repetition quantity. Li teaches sending a BSR to obtains a resource but does not teach a repetition amount however it would have been obvious to configure to BSR according to a maximum repetition value that can be reached if enough NACKs are received as in Kim who teaches this addresses the need to inform that maximum transmission is reached without separate resource being used ¶0024.

Regarding claim 63, Li-Wei-Quan teaches:
The scheduling apparatus according to claim 59.
Li teaches sending a BSR but does not expressly teach a pre-defined number of times indicated and receiving the BSR the indicated number of times.
Kim teaches wherein the instructions, when executed by the one or more processors, cause the apparatus to: send a quantity of repetition times to the terminal [¶0090, base station indicates maximum retransmission limit for buffer status report, i.e. repetition quantity, and the UE ¶0092, see ¶0073 wherein maximum retransmission can be reached for a specific MRL, ].
Li teaches receiving the BSR but not a repetition quantity of times.
Kim teaches and repeatedly receive the buffer state report for the quantity of repetition times [¶0099-101, for a packet for which there is maximum retransmission, if NACK is received after repetition quantity is reached, switches resources, wherein a NACK may be sent if the received packet is erroneous ¶0013 meaning the BSR is still technically received just not correctly].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the transmission is repeated according to a repetition quantity. Li teaches sending a BSR to obtains a resource but does not teach a repetition amount however it would have been obvious to configure to BSR according to a maximum repetition value that can be reached if enough NACKs are received as in Kim who teaches this addresses the need to inform that maximum transmission is reached without separate resource being used ¶0024.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478